Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 21 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 14 – 15 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Iwata (6,824,161). In regard to claim 1, Iwata discloses an unlock device comprising at least one operating member (Fig. 4, item 30) movably disposed on a frame (Fig. 4, item 105), the frame being equipped with a first lock mechanism and a second lock mechanism (Fig. 2, items 111 and 112), a first unlock module movably disposed on the frame and connected to the first lock mechanism (Fig. 4, item 10a), and a second unlock module movably disposed on the frame and connected to the second lock mechanism (Fig. 4, item 10b), wherein the at least one operating member moves to drive the first unlock module to move to unlock the first lock mechanism or drive the second unlock module to move to unlock the second lock mechanism (column 7, lines 23 – 63).
	In regard to claim 2, Iwata discloses a selecting member movably disposed on the frame, the selecting member moving between a first position and a second position with respect to the frame, when the selecting member is located at the first position, the at least one operating member sliding to drive the first unlock module to move to unlock the first lock mechanism, and when the selecting member is located at the second position, the at least one operating member sliding to drive the second unlock module to move to unlock the second lock mechanism (Fig. 4, item 40 & column 7, lines 1 – 11 and column 7, line 66 to column 8, line 6).
	In regard to claim 3, Iwata discloses wherein the first unlock module comprises a first sliding member slidably disposed on the frame, the second unlock module comprises a second sliding member slidably disposed on the frame, and sliding directions of the first and second sliding members are identical to a sliding direction of the at least one operating member (Fig. 2, unnumbered ends of items 111 and 112, and item 30).
	In regard to claim 4, Iwata discloses wherein the first unlock module further comprises a first rotating member pivotally connected to the frame, the second unlock module further comprises a second Page 25 of 30rotating member pivotally connected to the frame, and the first and second sliding members are configured to drive the first and second rotating members to rotate, respectively (Fig. 4, item 15).
	In regard to claim 5, Iwata discloses wherein the first rotating member has a first protruding portion, the first sliding member moves to push the first protruding portion to rotate the first rotating member, the second rotating member has a second protruding portion, and the second sliding member moves to push the second protruding portion to rotate the second rotating member (Fig. 4, item 12).
	In regard to claim 14, Iwata discloses wherein the at least one operating member comprises a first operating member and a second operating member, the first operating member slides to drive the first unlock module to move to unlock the first lock mechanism, and Page 27 of 30the second operating member slides to drive the second unlock module to move to unlock the second lock mechanism (Fig. 4, item 43).
	In regard to claim 15, Iwata discloses a retaining mechanism disposed on the at least one operating member, the retaining mechanism retaining the at least one operating member at an unlock position when the at least one operating member slides to unlock one of the first lock mechanism and the second lock mechanism, the retaining mechanism releasing the at least one operating member when the at least one operating member is actuated from the unlock position (Fig. 4, item 33).

Allowable Subject Matter
Claims 6 – 13 and 16 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arai (5,511,441) discloses a locking/unlocking mechanism disposed on a baby carriage;
Chen (8,616,647) discloses an infant carrying apparatus provided with a release actuator having a safety lock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618